Citation Nr: 0738965	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the right knee, claimed as residuals of injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

This claim was previously remanded by the Board in September 
2004 for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claim.

In a letter dated in November 2007, the veteran was informed 
that the Veterans Law Judge who had performed his Board video 
conference hearing in April 2004 was no longer employed by 
the Board.  The veteran requested that he be provided with a 
new Travel Board hearing.  As such, this claim is remanded.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to 
schedule the veteran for a hearing 
before a member of the Board at the RO.  
After the hearing has been held, or the 
veteran fails to report for the 
scheduled hearing or withdraws his 
hearing request, the case should be 
returned directly to the Board for 
further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

